DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed March 28, 2022.
Claims 1-29 are cancelled. 
Claims 30-48 are newly added. 
Claims 30-48 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claim 30 is directed towards a method of contributing an online business cooperation simultaneously shared between a business agent who is a professor at a specific field relative thereto, a customer, and a customer service staff who is a person having communicative skill to communicate with the customer, comprising steps of: (a) being controlled by the business agent during a communication process between the customer service staff and the customer; (b) dynamically acquiring customer information and customer question data of the customer communicating with the customer service staff; (c) generating and responding search results and data analysis results including answer data, in response to questions of the customer and the customer service staff in relative to a communication of the customer with the customer service staff, to the customer service staff after executing database matching and data analyzing according to the customer information and the customer question data; (d) storing the customer question data of the customer, and the search results and the data analysis results generated in response to the questions of the customer; (e) during the communication process between the customer service staff and the customer, acquiring communication data of the customer; (g) instantly responding communication data analysis results, which are analyzed by the business agent according to the communication data and sent by the business App. Nr.: 15/916,209Amendment C3 agent to be stored to the customer service staff. The claims are describing a customer service question and solution service between a customer service staff, customer, and business agent (e.g. expert). The claim is describing that the communication provides a customer a way to message/communicate with a customer service agent, receive solutions, and have aspects where an expert is able to provide communication and solutions for the problem within the messaging. The claims describe a customer service agent and customer messaging, an expert providing collaboration, and solutions being messaged/communicated to the customer based on the question. The data analysis is merely results being communicated based on the expert analysis (read: collaboration and review). This is merely describing a business relation, a collaboration between users, and managing an interaction between people (customer service and business agent). The claims merely describe a customer service collaboration system that falls under certain method of organizing human activity grouping of abstract ideas.
Step 2(a)(II) considers the additional elements in terms of transforming the abstract idea into a practical application. The additional elements of the independent claim are executed by a dynamic browser, stored in a database of the dynamic browser, in a search engine of the dynamic browser, storing the communication data in the database and executing database matching by the search engine. The originally filed specification describes the additional elements in paragraphs [43-46]. The elements are not specifically described in terms of technological elements nor do they provide aspects in terms of hardware, software, or combinational aspects. The arguments submitted March 28, 2022 describe the dynamic browser in terms of software within an interface but there is no structural support within the originally filed specification to describe software, interface elements, or client-side browsing. There is no specific claim language regarding the additional elements and thus the additional elements are merely generic technological elements that are merely implementing the abstract idea. Refer to MPEP 2106.05(f). 
	Step 2(b) considers further additional elements in terms of being significantly more than the identified abstract idea. There are no further additional elements beyond those considered in step 2(a)(II). The additional elements were found to be generic technological elements implementing the abstract idea. As such, the additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 31-48 are further providing aspects of the identified abstract idea without additional elements beyond those considered in the independent claim. The dependent claims are providing additional aspects of the customer service and expert collaboration by describing different elements of updating, acquiring answers, and communicating aspects between the users. Further, the claims provide aspects in terms of acquiring facial expression data but there is no specific structure or additional elements in terms of how the system acquires the facial information nor that the structure is able to store and communicate the facial information as per the consideration above. The dependent claims further describe the abstract idea in terms of the collaboration customer service system with expert solutions without providing further additional elements beyond those considered for the independent claims. 
The claimed invention is describing a customer service collaboration system that provides expert solutions based on customer questions which falls under grouping of abstract ideas without significantly more or transformed into a practical application. Therefore, claims 30-48 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 and 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Makanawala et al [2013/0262598], hereafter Makanawala.
Regarding claim 30, Makanawala discloses a method of contributing an online business cooperation executed by a dynamic browser simultaneously shared between a business agent who is a professor at a specific field relative thereto, a customer, and a customer service staff who is a person having communicative skill to communicate with the customer, comprising steps of: (a) being controlled by the business agent during a communication process between the customer service staff and the customer (Fig 2 and paragraphs [32-35 and 43-44]; Makanawala teaches a customer service system that provides a collaborative system where a customer question can be directed towards a customer service staff (interpreted as customer service staff) that is connected through the internet (Fig 2 and paragraphs [34-37]). The customer service system further allows the customer service staff to collaborate with an expert (interpreted as business agent) to find the solution. The interpretation of “being controlled by the business agent” is that the business agent is able to view and accept requests for collaboration in terms of customer question/communication.); 
(b) dynamically acquiring customer information and customer question data of the customer communicating with the customer service staff stored in a database of the dynamic browser (Paragraphs [47-54]; Makanawala discloses that the system stores and retrieves customer records through the interaction and message activity between the customer service staff and customer.); 
(c) generating and responding search results and data analysis results including answer data, in response to questions of the customer and the customer service staff in relative to a communication of the customer with the customer service staff, to the customer service staff after executing database matching and data analyzing in a search engine of the dynamic browser according to the customer information and the customer question data (Figs 6, 7, and paragraphs [58-62]; Makanawala discloses a “similar message” aspect that provides keyword and text analysis search amongst the database to find solutions and message responses based on customer question and information (e.g. customer status).); 
(d) storing the customer question data of the customer, and the search results and the data analysis results generated in response to the questions of the customer in the database (Figs 4, 6, and paragraphs [47-50 and 61-65]; Makanawala discloses that the system provides historical databases, knowledge repositories (interpreted as search and data analysis results), and interaction history (interpreted as customer question data). Further, the customer service staff is able to like/dislike similar message and historical information in terms of recommendations, which are then stored in the database for feedback with the similar message aspect [66-68].); 
(e) during the communication process between the customer service staff and the customer, acquiring communication data of the customer by the dynamic browser dynamically (Fig 1 and paragraphs [33 and 75-78]; Makanawala discloses that the customer and customer service staff can participate in a discussion (shown also within the message activity area between the customer, customer service staff, and expert).); 
(f) storing the communication data in the database and executing database matching by the search engine (Figs 6, 7, and paragraphs [58-62]; Makanawala discloses a “similar message” aspect that provides keyword and text analysis search amongst the database to find solutions and message responses based on customer question and information (e.g. customer status).); and 
(g) instantly responding communication data analysis results, which are analyzed by the business agent according to the communication data and sent by the businessApp. Nr.: 15/916,209Amendment C3 agent to be stored on the dynamic browser, from the dynamic browser to the customer service staff (Paragraphs [59-63]; Makanawala discloses that the system automatically (interpreted as instantly responding) provides keyword and database searching in terms of the data analysis results. The “analyzed by the business agent” is interpreted as the collaboration with the service agent and support engineer where the support engineer can affirm (interpreted as communication data) that the document is correct and then the interaction is stored within the interaction and message history [Fig 1, 5, and paragraphs 33-37].). 
Regarding claim 31, Makanawala further discloses wherein the step (c) further comprises steps of: sending the customer question data to the business agent; obtaining professor answers analyzed and answered by the business agent aiming the questions of the customer on the dynamic browser; and responding to the professor answers and sending the professor answers to the customer and the customer service staff (Fig 1, 5, and paragraphs [33-37 and 42-44]; Makanawala discloses that the system provides collaboration between a customer service staff and support engineer where the support engineer can provide answers based on the customer question which is then responding within the message area as an answer to the customer/customer service staff.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makanawala et al [2013/0262598], hereafter Makanawala, in view of Beniaminy et al [2004/0044542], hereafter Beniaminy.
Regarding claim 32, Makanawala further discloses wherein the step (d) further comprises a step of being updated by the business agent in the database and providing professor answers which are directly generated by the business agent online via online communication channels for instant communication of the business agent to ensure the customer being able to timely obtain the professor answers according to the questions from the customer and the customer service staff specifically (Fig 1, 5, and paragraphs [33-37]; Makanawala discloses that the support engineer provides collaboration and solutions to the customer/customer service staff within the message area. The “timely obtain” is interpreted as the customer receiving the solution within the message interface [Fig 10 and paragraphs 53-54and 64-66].).  
	Makanawala discloses a collaboration system that a customer service staff, expert, and customer can communicate problems and solutions, however, Makanawala does not specifically disclose the direct communication between expert and customer; 	
	Beniaminy teaches [237-244 and 279-288] a similar messaging system that provides customer communication directly with an expert and customer/user. This is shown both in the communication with a specific expert board and a public chat board where users can collaborate. Beniaminy teaches the specific aspect of direct communication between an expert and a customer to provide the solution. The combination is that Makanawala discloses the communication aspects between customer service staff, customer, and support engineer (expert) and Beniaminy provides a similar messaging aspect that provides direct communication chats with an expert.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer service collaboration system that provides customer service staff, support engineers, and customers a messaging area to have solutions communicated based on the question of Makanawala the ability to have direct communication between expert and customer question as taught by Beniaminy since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the direct expert communication provides expert solutions for specific topics that ensure proper information is conveyed to the customer for greater customer support. 
Regarding claim 33, the combination teaches the above-enclosed limitations; 
Makanawala further discloses wherein the step (d1) further comprises steps of: acquiring professor instant online communication requests from the customer through the online communication channels and sending the professor instant online communication requests to the business agent; providing instant online professional knowledge service communication with the customer by means of the online communication channels provided by the dynamic browser; and providing professor answers to the customer by the dynamic browser through the online communication channels for the instant communication of the business agent (Fig 1, 5, and paragraphs [33-37]; Makanawala discloses that the support engineer provides collaboration and solutions to the customer/customer service staff within the message area. The communication request is interpreted through the collaboration requests between the customer service staff and the support engineer.).  
Regarding claim 34, the combination teaches the above-enclosed limitations; 
Makanawala further discloses wherein the step (d) further comprises a step of being updated by the business agent on the database of the dynamic browser and providing professor answers which are directly generated by the business agent online via online communication channels for instant communication of the business agent to ensure the customer being able to timely obtain the professor answers according to the questions from the customer and the customer service staff specifically (Fig 1, 5, and paragraphs [33-37]; Makanawala discloses that the support engineer provides collaboration and solutions to the customer/customer service staff within the message area. The “timely obtain” is interpreted as the customer receiving the solution within the message interface [Fig 10 and paragraphs 53-54and 64-66].).  
Makanawala discloses a collaboration system that a customer service staff, expert, and customer can communicate problems and solutions, however, Makanawala does not specifically disclose the direct communication between expert and customer; 	
	Beniaminy teaches [237-244 and 279-288] a similar messaging system that provides customer communication directly with an expert and customer/user. This is shown both in the communication with a specific expert board and a public chat board where users can collaborate. Beniaminy teaches the specific aspect of direct communication between an expert and a customer to provide the solution. The combination is that Makanawala discloses the communication aspects between customer service staff, customer, and support engineer (expert) and Beniaminy provides a similar messaging aspect that provides direct communication chats with an expert.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer service collaboration system that provides customer service staff, support engineers, and customers a messaging area to have solutions communicated based on the question of Makanawala the ability to have direct communication between expert and customer question as taught by Beniaminy since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the direct expert communication provides expert solutions for specific topics that ensure proper information is conveyed to the customer for greater customer support. 
Regarding claim 35, the combination teaches the above-enclosed limitations; 
Makanawala further discloses wherein the step (d1) further comprises steps of: acquiring professor instant online communication requests from the customer through the online communication channels and sending the professor instant online communication requests to the business agent; providing instant online professional knowledge service communication with the customer by means of the online communication channels provided by the dynamic browser; and providing professor answers to the customer by the dynamic browser through the online communication channels for the instant communication of the business agent (Fig 1, 5, and paragraphs [33-37]; Makanawala discloses that the support engineer provides collaboration and solutions to the customer/customer service staff within the message area. The communication request is interpreted through the collaboration requests between the customer service staff and the support engineer.).  
Regarding claim 36, Makanawala further discloses wherein the step (b) further comprises steps of: obtaining professor answers from the business agent after the questions of the customer analyzed by the business agent aiming at the questions of the customer; and providing instant online professional knowledge service communication for instant communication of the business agent with the customer through online communication channels provided by the dynamic browser (Figs 1, 5, and paragraphs [33-37]; Makanawala discloses the collaboration between the support engineer and the customer service staff for the customer problem and providing solutions within the messaging area.).  
	Makanawala discloses the collaboration messaging system for a customer service staff, support engineer, and customer, however, Makanawala does not specifically teach the sending direct question to the business agent; 
	Beniaminy teaches sending customer question data to the business agent by the dynamic browser in response to the questions of the customer responded by the customer service staff (Paragraphs [237-244 and 279-288]; Beniaminy teaches a similar messaging system that provides customer communication directly with an expert and customer/user. This is shown both in the communication with a specific expert board and a public chat board where users can collaborate. Beniaminy teaches the specific aspect of direct communication between an expert and a customer to provide the solution. Further, Beniaminy provides notifications for the expert based on the analysis of the question where the expert is provided instant communication regarding a topic or other area that the expert profile is based on [209-215].);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer service collaboration system that provides customer service staff, support engineers, and customers a messaging area to have solutions communicated based on the question of Makanawala the ability to have direct communication between expert and customer question as taught by Beniaminy since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the direct expert communication provides expert solutions for specific topics that ensure proper information is conveyed to the customer for greater customer support. 
Regarding claim 37, Makanawala further discloses wherein the step (b) further comprises steps of: obtaining professor answers from the business agent after the questions of the customer analyzed by the business agent aiming at the questions of the customer; and providing instant online professional knowledge service communication for instant communication of the business agent with the customer through online communication channels provided by the dynamic browser (Figs 1, 5, and paragraphs [33-37]; Makanawala discloses the collaboration between the support engineer and the customer service staff for the customer problem and providing solutions within the messaging area.).  
Makanawala discloses the collaboration messaging system for a customer service staff, support engineer, and customer, however, Makanawala does not specifically teach the sending direct question to the business agent;
	Beniaminy teaches sending customer question data to the business agent by the dynamic browser in response to the questions of the customer responded by the customer service staff (Paragraphs [237-244 and 279-288]; Beniaminy teaches a similar messaging system that provides customer communication directly with an expert and customer/user. This is shown both in the communication with a specific expert board and a public chat board where users can collaborate. Beniaminy teaches the specific aspect of direct communication between an expert and a customer to provide the solution. Further, Beniaminy provides notifications for the expert based on the analysis of the question where the expert is provided instant communication regarding a topic or other area that the expert profile is based on [209-215].);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer service collaboration system that provides customer service staff, support engineers, and customers a messaging area to have solutions communicated based on the question of Makanawala the ability to have direct communication between expert and customer question as taught by Beniaminy since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the direct expert communication provides expert solutions for specific topics that ensure proper information is conveyed to the customer for greater customer support. 
Regarding claim 38, the combination teaches the above-enclosed limitations; 
Makanawala further discloses wherein the step (b) further comprises steps of: obtaining professor answers from the business agent after the questions of the customer analyzed by the business agent aiming at the questions of the customer; and providing instant online professional knowledge service communication for instant communication of the business agent with the customer through online communication channels provided by the dynamic browser (Figs 1, 5, and paragraphs [33-37]; Makanawala discloses the collaboration between the support engineer and the customer service staff for the customer problem and providing solutions within the messaging area.).  
Within the combination, Beniaminy teaches sending customer question data to the business agent by the dynamic browser in response to the questions of the customer responded by the customer service staff (Paragraphs [237-244 and 279-288]; Beniaminy teaches a similar messaging system that provides customer communication directly with an expert and customer/user. This is shown both in the communication with a specific expert board and a public chat board where users can collaborate. Beniaminy teaches the specific aspect of direct communication between an expert and a customer to provide the solution. Further, Beniaminy provides notifications for the expert based on the analysis of the question where the expert is provided instant communication regarding a topic or other area that the expert profile is based on [209-215].).
Regarding claim 39, the combination teaches the above-enclosed limitations; 
Makanawala further discloses wherein the step (b) further comprises steps of: obtaining professor answers from the business agent after the questions of the customer analyzed by the business agent aiming at the questions of the customer; and providing instant online professional knowledge service communication for instant communication of the business agent with the customer through online communication channels provided by the dynamic browser (Figs 1, 5, and paragraphs [33-37]; Makanawala discloses the collaboration between the support engineer and the customer service staff for the customer problem and providing solutions within the messaging area.).  
Within the combination, Beniaminy further teaches sending customer question data to the business agent by the dynamic browser in response to the questions of the customer responded by the customer service staff (Paragraphs [237-244 and 279-288]; Beniaminy teaches a similar messaging system that provides customer communication directly with an expert and customer/user. This is shown both in the communication with a specific expert board and a public chat board where users can collaborate. Beniaminy teaches the specific aspect of direct communication between an expert and a customer to provide the solution. Further, Beniaminy provides notifications for the expert based on the analysis of the question where the expert is provided instant communication regarding a topic or other area that the expert profile is based on [209-215].).	 
Claim(s) 40, 41, and 42 rejected under 35 U.S.C. 103 as being unpatentable over Makanawala et al [2013/0262598], hereafter Makanawala, in view of McCormack et al [2016/0198047], hereafter McCormack.
Regarding claim 40, Makanawala discloses the above-enclosed limitations, however, Makanawala does not specifically disclose acquiring facial expression and providing the search results to the customer service staff; 
McCormack teaches wherein the step (b) further comprises a step of dynamically acquiring facial expression of the customer and providing the search results to the customer service staff (Paragraphs [63-68]; McCormack teaches a similar customer service system that receives, analyzes, and processes facial expressions of the customer to determine the query response for the customer service staff. Further, McCormack teaches [70-79] teaches that the response system provides a recommended communication based on the customer’s personality (including facial expression) for the customer service staff to respond to the customer. Further, McCormack teaches [79-81] that the customer service staff receives the recommended communication template based on the customer’s personality (including facial expression) to determine the response. This would be within the combination of providing, within the dynamic browser interface system (specifically the interface browser of Makanawala as shown in Fig 2) a response recommendation and facial recognition analysis as taught by McCormack since the facial recognition prepares a more appropriate response better suited to the customer providing better customer satisfaction.).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the knowledge based customer service expert collaboration system of Makanawala the ability for the system to receive and query a facial expression analysis aspect for a recommended response as taught by McCormack since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the facial information provides context with which the customer service staff should effectively communicate the information especially if the customer is upset and should be communicated with positive affirmative words (McCormack [80]).
Regarding claim 41, the combination teaches the above-enclosed limitations;
 	McCormack further teaches wherein the step (b) further comprises steps of: during the communication process between the customer service staff and the customer, dynamically acquiring facial expression data of the customer by the dynamic browser; storing the customer facial expression information data in the database and executing database matching by the search engine according to the customer facial expression information data; providing facial expression search results and analysis results to the customer service staff during the communication process between the customer and the customer service staff, wherein the facial expression search results and that analysis results are analyzed by the business agent according to the customer facial expression information data and sent by the business agent to the dynamic browser; and responding customer facial expression information data analysis results to the customer service staff (Paragraphs [63-68]; McCormack teaches a similar customer service system that receives, analyzes, and processes facial expressions of the customer to determine the query response for the customer service staff. Further, McCormack teaches [70-79] teaches that the response system provides a recommended communication based on the customer’s personality (including facial expression) for the customer service staff to respond to the customer. Further, McCormack teaches [79-81] that the customer service staff receives the recommended communication template based on the customer’s personality (including facial expression) to determine the response. This would be within the combination of providing, within the dynamic browser interface system (specifically the interface browser of Makanawala as shown in Fig 2) a response recommendation and facial recognition analysis as taught by McCormack since the facial recognition prepares a more appropriate response better suited to the customer providing better customer satisfaction. Within the combination, Makanawala discloses the structure of the business agent analyzing and providing information through the support engineer, customer service staff, and customer collaboration messaging and the combination would be including the facial information within the communication in terms of the collaborative solutions.).  
Regarding claim 42, Makanawala discloses the above-enclosed limitations, however, Makanawala does not specifically disclose acquiring facial expression and providing the search results to the customer service staff; 
McCormack teaches wherein the step (b) further comprises steps of: during the communication process between the customer service staff and the customer, dynamically acquiring facial expression data of the customer by the dynamic browser; storing the customer facial expression information data on the dynamic browser and executing database matching by the search engine of the dynamic browser according to the customer facial expression information data; dynamically providing facial expression search results and analysis results to the customer service staff, wherein the facial expression search results and that analysis App. Nr.: 15/916,209Amendment C7 results are analyzed by the business agent according to the customer facial expression information data and sent by the business agent to the dynamic browser; and responding customer facial expression information data analysis results to the customer service staff (Paragraphs [63-68]; McCormack teaches a similar customer service system that receives, analyzes, and processes facial expressions of the customer to determine the query response for the customer service staff. Further, McCormack teaches [70-79] teaches that the response system provides a recommended communication based on the customer’s personality (including facial expression) for the customer service staff to respond to the customer. Further, McCormack teaches [79-81] that the customer service staff receives the recommended communication template based on the customer’s personality (including facial expression) to determine the response. This would be within the combination of providing, within the dynamic browser interface system (specifically the interface browser of Makanawala as shown in Fig 2) a response recommendation and facial recognition analysis as taught by McCormack since the facial recognition prepares a more appropriate response better suited to the customer providing better customer satisfaction. Within the combination, Makanawala discloses the structure of the business agent analyzing and providing information through the support engineer, customer service staff, and customer collaboration messaging and the combination would be including the facial information within the communication in terms of the collaborative solutions.).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the knowledge based customer service expert collaboration system of Makanawala the ability for the system to receive and query a facial expression analysis aspect for a recommended response as taught by McCormack since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the facial information provides context with which the customer service staff should effectively communicate the information especially if the customer is upset and should be communicated with positive affirmative words (McCormack [80]).
Claim(s) 43-48 rejected under 35 U.S.C. 103 as being unpatentable over Makanawala et al [2013/0262598], hereafter Makanawala, in view of Beniaminy et al [2004/0044542], hereafter Beniaminy, further in view of McCormack et al [2016/0198047], hereafter McCormack.
Regarding claim 43, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose acquiring facial expression and providing the search results to the customer service staff; 
McCormack teaches wherein the step (b) further comprises steps of: during the communication process between the customer service staff and the customer, dynamically acquiring facial expression data of the customer by the dynamic browser; storing the customer facial expression information data on the dynamic browser and executing database matching by the search engine of the dynamic browser according to the customer facial expression information data; dynamically providing facial expression search results and analysis results to the customer service staff, wherein the facial expression search results and that analysis results are analyzed by the business agent according to the customer facial expression information data and sent by the business agent to the dynamic browser; and responding customer facial expression information data analysis results to the customer service staff (Paragraphs [63-68]; McCormack teaches a similar customer service system that receives, analyzes, and processes facial expressions of the customer to determine the query response for the customer service staff. Further, McCormack teaches [70-79] teaches that the response system provides a recommended communication based on the customer’s personality (including facial expression) for the customer service staff to respond to the customer. Further, McCormack teaches [79-81] that the customer service staff receives the recommended communication template based on the customer’s personality (including facial expression) to determine the response. This would be within the combination of providing, within the dynamic browser interface system (specifically the interface browser of Makanawala as shown in Fig 2) a response recommendation and facial recognition analysis as taught by McCormack since the facial recognition prepares a more appropriate response better suited to the customer providing better customer satisfaction. Within the combination, Makanawala discloses the structure of the business agent analyzing and providing information through the support engineer, customer service staff, and customer collaboration messaging and the combination would be including the facial information within the communication in terms of the collaborative solutions.).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the knowledge based customer service expert collaboration system of Makanawala the ability for the system to receive and query a facial expression analysis aspect for a recommended response as taught by McCormack since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the facial information provides context with which the customer service staff should effectively communicate the information especially if the customer is upset and should be communicated with positive affirmative words (McCormack [80]).
Regarding claim 44, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose acquiring facial expression and providing the search results to the customer service staff; 
McCormack teaches wherein the step (b) further comprises steps of: during the communication process between the customer service staff and the customer, dynamically acquiring facial expression data of the customer by the dynamic browser; storing the customer facial expression information data on the dynamic browser and executing database matching by the search engine of the dynamic browser according to the customer facial expression information data; dynamically providing facial expression search results and analysis results to the customer service staff, wherein the facial expression search results and that analysis App. Nr.: 15/916,209Amendment C8 results are analyzed by the business agent according to the customer facial expression information data and sent by the business agent to the dynamic browser; and responding customer facial expression information data analysis results to the customer service staff (Paragraphs [63-68]; McCormack teaches a similar customer service system that receives, analyzes, and processes facial expressions of the customer to determine the query response for the customer service staff. Further, McCormack teaches [70-79] teaches that the response system provides a recommended communication based on the customer’s personality (including facial expression) for the customer service staff to respond to the customer. Further, McCormack teaches [79-81] that the customer service staff receives the recommended communication template based on the customer’s personality (including facial expression) to determine the response. This would be within the combination of providing, within the dynamic browser interface system (specifically the interface browser of Makanawala as shown in Fig 2) a response recommendation and facial recognition analysis as taught by McCormack since the facial recognition prepares a more appropriate response better suited to the customer providing better customer satisfaction. Within the combination, Makanawala discloses the structure of the business agent analyzing and providing information through the support engineer, customer service staff, and customer collaboration messaging and the combination would be including the facial information within the communication in terms of the collaborative solutions.).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the knowledge based customer service expert collaboration system of Makanawala the ability for the system to receive and query a facial expression analysis aspect for a recommended response as taught by McCormack since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the facial information provides context with which the customer service staff should effectively communicate the information especially if the customer is upset and should be communicated with positive affirmative words (McCormack [80]).
Regarding claim 45, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose acquiring facial expression and providing the search results to the customer service staff; 
McCormack teaches wherein the step (b) further comprises steps of: during the communication process between the customer service staff and the customer, dynamically acquiring facial expression data of the customer by the dynamic browser; storing the customer facial expression information data on the dynamic browser and executing database matching by the search engine of the dynamic browser according to the customer facial expression information data; dynamically providing facial expression search results and analysis results to the customer service staff, wherein the facial expression search results and that analysis results are analyzed by the business agent according to the customer facial expression information data and sent by the business agent to the dynamic browser; and responding customer facial expression information data analysis results to the customer service staff (Paragraphs [63-68]; McCormack teaches a similar customer service system that receives, analyzes, and processes facial expressions of the customer to determine the query response for the customer service staff. Further, McCormack teaches [70-79] teaches that the response system provides a recommended communication based on the customer’s personality (including facial expression) for the customer service staff to respond to the customer. Further, McCormack teaches [79-81] that the customer service staff receives the recommended communication template based on the customer’s personality (including facial expression) to determine the response. This would be within the combination of providing, within the dynamic browser interface system (specifically the interface browser of Makanawala as shown in Fig 2) a response recommendation and facial recognition analysis as taught by McCormack since the facial recognition prepares a more appropriate response better suited to the customer providing better customer satisfaction. Within the combination, Makanawala discloses the structure of the business agent analyzing and providing information through the support engineer, customer service staff, and customer collaboration messaging and the combination would be including the facial information within the communication in terms of the collaborative solutions.).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the knowledge based customer service expert collaboration system of Makanawala the ability for the system to receive and query a facial expression analysis aspect for a recommended response as taught by McCormack since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the facial information provides context with which the customer service staff should effectively communicate the information especially if the customer is upset and should be communicated with positive affirmative words (McCormack [80]).
Regarding claim 46, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose acquiring facial expression and providing the search results to the customer service staff; 
McCormack teaches wherein the step (b) further comprises steps of: during the communication process between the customer service staff and the customer, dynamically acquiring facial expression data of the customer by the dynamic browser; storing the customer facial expression information data on the dynamic browser and executing database matching by the search engine of the dynamic browser according to the customer facial expression information data; dynamically providing facial expression search results and analysis results to the customer service staff, wherein the facial expression search results and that analysis App. Nr.: 15/916,209Amendment C9 results are analyzed by the business agent according to the customer facial expression information data and sent by the business agent to the dynamic browser; and responding customer facial expression information data analysis results to the customer service staff (Paragraphs [63-68]; McCormack teaches a similar customer service system that receives, analyzes, and processes facial expressions of the customer to determine the query response for the customer service staff. Further, McCormack teaches [70-79] teaches that the response system provides a recommended communication based on the customer’s personality (including facial expression) for the customer service staff to respond to the customer. Further, McCormack teaches [79-81] that the customer service staff receives the recommended communication template based on the customer’s personality (including facial expression) to determine the response. This would be within the combination of providing, within the dynamic browser interface system (specifically the interface browser of Makanawala as shown in Fig 2) a response recommendation and facial recognition analysis as taught by McCormack since the facial recognition prepares a more appropriate response better suited to the customer providing better customer satisfaction. Within the combination, Makanawala discloses the structure of the business agent analyzing and providing information through the support engineer, customer service staff, and customer collaboration messaging and the combination would be including the facial information within the communication in terms of the collaborative solutions.).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the knowledge based customer service expert collaboration system of Makanawala the ability for the system to receive and query a facial expression analysis aspect for a recommended response as taught by McCormack since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the facial information provides context with which the customer service staff should effectively communicate the information especially if the customer is upset and should be communicated with positive affirmative words (McCormack [80]).
Regarding claim 47, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose acquiring facial expression and providing the search results to the customer service staff; 
McCormack teaches wherein the step (b) further comprises steps of: during the communication process between the customer service staff and the customer, dynamically acquiring facial expression data of the customer by the dynamic browser; storing the customer facial expression information data on the dynamic browser and executing database matching by the search engine of the dynamic browser according to the customer facial expression information data; dynamically providing facial expression search results and analysis results to the customer service staff, wherein the facial expression search results and that analysis results are analyzed by the business agent according to the customer facial expression information data and sent by the business agent to the dynamic browser; and responding customer facial expression information data analysis results to the customer service staff (Paragraphs [63-68]; McCormack teaches a similar customer service system that receives, analyzes, and processes facial expressions of the customer to determine the query response for the customer service staff. Further, McCormack teaches [70-79] teaches that the response system provides a recommended communication based on the customer’s personality (including facial expression) for the customer service staff to respond to the customer. Further, McCormack teaches [79-81] that the customer service staff receives the recommended communication template based on the customer’s personality (including facial expression) to determine the response. This would be within the combination of providing, within the dynamic browser interface system (specifically the interface browser of Makanawala as shown in Fig 2) a response recommendation and facial recognition analysis as taught by McCormack since the facial recognition prepares a more appropriate response better suited to the customer providing better customer satisfaction. Within the combination, Makanawala discloses the structure of the business agent analyzing and providing information through the support engineer, customer service staff, and customer collaboration messaging and the combination would be including the facial information within the communication in terms of the collaborative solutions.).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the knowledge based customer service expert collaboration system of Makanawala the ability for the system to receive and query a facial expression analysis aspect for a recommended response as taught by McCormack since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the facial information provides context with which the customer service staff should effectively communicate the information especially if the customer is upset and should be communicated with positive affirmative words (McCormack [80]).

Regarding claim 48, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose acquiring facial expression and providing the search results to the customer service staff; 
McCormack teaches wherein the step (b) further comprises steps of: during the communication process between the customer service staff and the customer, dynamically acquiring facial expression data of the customer by the dynamic browser; storing the customer facial expression information data on the dynamic browser and executing database matching by the search engine of the dynamic browser according to the customer facial expression information data; dynamically providing facial expression search results and analysis results to the customer service staff, wherein the facial expression search results and that analysis App. Nr.: 15/916,209Amendment C10 results are analyzed by the business agent according to the customer facial expression information data and sent by the business agent to the dynamic browser; and responding customer facial expression information data analysis results to the customer service staff (Paragraphs [63-68]; McCormack teaches a similar customer service system that receives, analyzes, and processes facial expressions of the customer to determine the query response for the customer service staff. Further, McCormack teaches [70-79] teaches that the response system provides a recommended communication based on the customer’s personality (including facial expression) for the customer service staff to respond to the customer. Further, McCormack teaches [79-81] that the customer service staff receives the recommended communication template based on the customer’s personality (including facial expression) to determine the response. This would be within the combination of providing, within the dynamic browser interface system (specifically the interface browser of Makanawala as shown in Fig 2) a response recommendation and facial recognition analysis as taught by McCormack since the facial recognition prepares a more appropriate response better suited to the customer providing better customer satisfaction. Within the combination, Makanawala discloses the structure of the business agent analyzing and providing information through the support engineer, customer service staff, and customer collaboration messaging and the combination would be including the facial information within the communication in terms of the collaborative solutions.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the knowledge based customer service expert collaboration system of Makanawala the ability for the system to receive and query a facial expression analysis aspect for a recommended response as taught by McCormack since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the facial information provides context with which the customer service staff should effectively communicate the information especially if the customer is upset and should be communicated with positive affirmative words (McCormack [80]).


Response to Arguments
In response to the arguments filed March 28, 2022 on pages 11-12 regarding the 35 USC 112 rejection, specifically that the interpretation provides adequate interpretation for the dynamic browser. Examiner agrees that the 35 USC 112(b) rejection has been rendered moot, however, Examiner notes that the specific interpretation is not supported within the originally filed specification. The Dynamic Browser will not be interpreted in terms of being a software interface or server as neither structural elements are provided in the originally filed specification. As such, the dynamic browser will be interpreted as a generic dynamic browser that one of ordinary skill in the art would recognize but the specific structure in terms of software, hardware, or combination thereof is not specific to the claimed invention.  
In response to the arguments filed March 28, 2022 on pages 12 regarding the 35 USC 101 rejection, specifically that the newly added claims are directed towards a transformation into a practical application. 
Examiner respectfully disagrees. 
In terms of the argument regarding the database being transformative into practical application, the database is merely a generic technological element implementing the abstract idea. The claimed invention is describing a customer service system that has collaboration elements between a customer service staff, a customer, and a business agent (e.g. expert). The additional elements of the dynamic browser, database, and other elements are merely implementing the abstract idea using generic technology. There is no specific structure to describe a technological improvement nor are the claims describing significantly more than the identified abstract idea. The claims are grouped under abstract ideas of certain method of organizing human activity and are not describing additional elements that are transformative into a practical application or significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Lacking any further arguments, claims 30-48 are maintaining the 35 USC 101 rejection, as considered above in light of the newly added claim limitations. 
In response to the arguments filed March 28, 2022 on pages 12-15 regarding the 35 USC 103 rejection, specifically that the newly added claims are not taught by the cited prior art. 
Examiner respectfully disagrees. 
The arguments are directed towards the newly added claim limitations in terms of claims 30-48 and what they are directed towards. Examiner notes that the claims are rejected as considered above in light of the newly added claim limitations. Claims 30-48 are rejected as taught by prior art references Makanawala in view of Beniaminy further in view of McCormack. There are no arguments present regarding previously cited prior art beyond the allegation and assertion that the invention is allowable over the references. Lacking any further arguments, claims 30-48 are rejected under 35 USC 102 and 35 USC 103, as taught above by the cited prior art references in light of the newly added claim limitations. 
In response to the arguments filed March 28, 2022 on pages 15-17 regarding the 35 USC 103 rejection, specifically that the previously cited prior art does not provide a suggestion of combination. 
Examiner respectfully disagrees. 
The arguments discuss the previously cited prior art in terms of Beniaminy, Makanawala, and McCormack in terms of the 35 USC 103 rejections not providing suggestions for modification. The arguments are in relation to the newly added claim limitation in terms of the combination of prior art elements not teaching aspects (i) to (xvi). The argued elements are newly added claim limitations that have been considered in light of the previously cited prior art. Makanawala was considered and anticipated to teach the elements of newly cited claim 30 in terms of a dynamic browser executing elements of a communication between a customer, customer service staff, and business agent. Aspects in terms of direct communication with the business agent are taught with the combination of Beniaminy and aspects in terms of facial information that is communicated alongside information are taught by McCormack. The specific prior art rejections are considered and rejected above in light of the newly added claim limitations. Further, there are reasons for combination and suggestions as modifications within each prior art rejection, as necessary in terms of combination, dependencies, and such. The arguments are merely allegations of patentability over the prior art as they piecemeal the prior art references. The above cited prior art in the 35 USC 102 rejection and the 35 USC 103 rejection provide specific paragraph references and figures that anticipate and teach the rejected elements, respectively. As such, claims 30-48 are rejected under 35 UCS 102 and 35 USC 103, as considered above in light of the newly added claim limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kron et al [2008/0020361] (collaboration system that allows for users to communicate with experts and other users with live consultations. Directed towards medical field but the premise between a collaboration communication system allows for combination in terms of providing solutions from experts within the structure of a chat/communication.)’
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689